Citation Nr: 1208849	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  06-36 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for migraine headaches,

2.  Entitlement to a rating in excess of 20 percent for meniscectomy, right knee, with degenerative joint disease.

3.  Entitlement to a rating in excess of 10 percent for a left knee disorder associated with meniscectomy, right knee with degenerative joint disease


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran had verified active duty from May 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) it St. Louis, Missouri.  The case comes to the Board from the RO in San Diego, California.

The Veteran testified before the undersigned Veterans Law Judge at a November 2011 hearing.

The issues of entitlement to higher ratings for the Veteran's bilateral knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On November 18, 2011, at the personal hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal with respect to the issue of an increased rating for migraine headaches was requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning migraine headaches by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his/her authorized representative at the time of the personal hearing, has withdrawn this appeal with respect to the issue of entitlement to a rating in excess of 50 percent for migraine headaches and, hence, there remain no allegations  of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue and it is dismissed.


ORDER

The appeal of the issue of entitlement to a rating in excess of 50 percent for migraine headaches is dismissed.


REMAND

The Veteran was last examined by VA with respect to his knees in September 2010.  At his hearing in November 2011, the Veteran reported that his knees became more painful since that exam.  He felt that his range of motion was worse.  He was walking more slowly and his gait was different.  He was not able to fully extend his legs.  His ability to walk had become more limited.

Under these circumstances, the Board finds that a new examination is warranted in order to determine the current severity of the bilateral knee disabilities.  See VAOGCPREC 11-95 (where a claimant asserts to the Board that there has been a further increase in the severity of his disability subsequent to the RO decision, the duty to assist may require that the Board remand the issue for additional evidentiary development, including a new examination).  

Review of the record also shows that the most recent treatment records in the claims file are from June 2006.  More recent treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.The RO/AMC should contact the Veteran and request that he identify all treatment that he received for his knees since June 2006.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  Thereafter, the Veteran should be afforded a new VA examination of his knees.  The claims folder should be made available to the examiner in conjunction with the examination.  All indicated tests should be accomplished and all findings reported in detail.  All symptoms and functional effects of the Veteran's disabilities of both knees should be fully documented in the report of examination, including ranges of motion, whether the knees are stable, and whether there is any joint laxity.  

3.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


